PER CURIAM.
This case is a sequel to our opinion in People v. Cohen, Colo., 617 P.2d 1205 (1980), in which we reversed the judgment and remanded the case to the district court for resentencing of the defendant on his guilty plea to second degree burglary of a dwelling, section 18-4 — 203, C.R.S.1973 (1978 Repl. Vol. 8). The record in that case indicated that in sentencing the defendant, who was then twenty-four years old with no prior juvenile or adult criminal record, the court did not consider his rehabilitative needs but instead focused exclusively on the issue of punishment. We vacated the sentence to a term of twenty to twenty-five years and directed the sentencing judge to “address and balance the defendant’s need with those of the public-within the statutory sentencing scheme applicable to a class three felony.” Colo., 617 P.2d at 1207.
At a resentencing hearing on December 12, 1980, the district judge, after stating that he disagreed with our reversal of the *1139original sentence and that he did not care about the defendant’s rehabilitative potential, imposed a sentence of eighteen to twenty-five years and this appeal followed. The defendant contends that the court ignored the directions in our original opinion and the Attorney General properly has confessed error in this respect. Ordinarily, in view of the sentencing judge’s remarks at the resentencing hearing, we would order that the case be assigned to another judge. However, the sentencing judge has resigned from the bench and will no longer be involved in this case.
The judgment is reversed and the case is remanded to the district court for resen-tencing in accordance with the views expressed in our previous opinion.
JUDGMENT REVERSED AND CAUSE REMANDED WITH DIRECTIONS.